Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 6/6/22 in response to the Office Action of 1/7/22 are acknowledged and have been entered.
	Claims 1, 2, 6, 10, and 16 are pending.
	Claim 10 remains withdrawn.
	Claims 1, 2, and 16 have been amended by Applicant.
	Claims 1, 2, 6, and 16 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following species has been rejoined: anti-NKG2A antibody Monalizumab as the reagent and human HLA-E as the biomarker listed in Table 1.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments requiring an immunotherapy that inhibits an immune checkpoint.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sola et al (Cancer Res, 2016, 76(14_Supp): Abstract 2342).
Sola et al teaches a method comprising administering anti-NKG2A antibody Monalizumab and an immunotherapy that inhibits an immune checkpoint (an anti-PD-1 antibody or an anti-PD-L1 antibody) to a subject with cancer wherein the combination results in significantly higher anti-tumor responses compared to monotherapies (Abstract, in particular). 
The abstract of Sola et al further teaches Monalizumab blocks binding of CD94/NKG2A to HLA-E. Therefore, Monalizumab “antagonizes NKG2A-HLA-E interaction” (as recited by instant claim 2) and “inhibits…the activity of” human HLA-E of Table 1 (as recited by instant claim 1) wherein the activity is HLA-E binding to NKG2A. 

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 2, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wischhusen et al (J Neuropathol Exp Neurol, 2005, 64(6): 523-528).
	Wischhusen et al teaches a method of killing cancer cells comprising contacting the cancer cells with siRNA that inhibits expression of human HLA-E of Table 1 in combination with an anti-CD94 antibody immunotherapy (see paragraph spanning pages 526-527).
	Although Wischhusen et al does not specifically describe the anti-CD94 antibody immunotherapy as inhibiting “an immune checkpoint” the claimed method appears to be the same as the prior art, absent a showing of unobvious differences. As evidenced by Carotta (Frontiers in Immunology, 2016, 7(152): 1-10), CD94/NKG2A of Wischhusen et al is a checkpoint inhibitor complex that results in a dominant inhibitory signaling event that causes a decease in NK cell effector functions when interacting with HLA-E and that antibodies that bind CD94/NKG2A inhibit CD94/NKG2A from interacting with HLA-E. Therefore, it appears the anti-CD94 antibody of Wischhusen et al functions as an immunotherapy that inhibits an immune checkpoint regulated by interaction between CD94/NKG2A and HLA-E.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravindranath et al (US 2014/0010825 A1; 1/9/14; 5/6/20 IDS) in view of Carotta (Frontiers in Immunology, 2016, 7(152): 1-10).
Ravindranath et al teaches most cancer types overexpress HLA-E and the overexpression paralyzes CD8+ T cells and NKT cells in the tumor microenvironment from cytotoxic killing of tumor cells ([0137], in particular). Ravindranath et al further teaches anti-HLA-E monoclonal antibodies can be used as a tool for immunodiagnosis of tumor cells ([0193], in particular). Ravindranath et al further teaches HLA-E overexpressed on cancer cells binds to CD94 and NKG2A receptors on CD8+ T cells and NKT cells, resulting in dampening incoming activation signals of T cells and decreased effector function ([0168], in particular). Ravindranath et al further teaches anti-HLA-E monoclonal antibodies to be administered to cancer patients that can neutralize HLA-E in tumor microenvironment, which may otherwise bind to CD94/NKG2A receptors and prevent CD8+ CTL or NKT cells from attacking and killing tumor cells ([0186] and [0193], in particular).
Ravindranath et al does not specifically teach administering the anti-HLA-E monoclonal antibodies of Ravindranath et al in combination with an immune checkpoint immunotherapy.  However, these deficiencies are made up in the teachings of Carotta.
Carotta teaches Monalizumab is an anti-NKG2A immune checkpoint immunotherapeutic that functions by blocking NKG2A from binding HLA-E (right column on page 4 and Figure 1, in particular). The anti-NKG2A immune checkpoint immunotherapeutics of Carotta antagonize NKG2A-HLA-E interaction” (as recited by instant claim 2) and inhibit the activity of human HLA-E of Table 1 (as recited by instant claim 1) wherein the activity is HLA-E binding to NKG2A.
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat subjects with cancer by performing a combined method comprising administering anti-HLA-E monoclonal antibodies of Ravindranath et al in combination an immune checkpoint immunotherapeutic of Carotta that functions by blocking NKG2A from binding HLA-E because Ravindranath et al teaches subjects with cancer benefit from inhibiting HLA-E from binding CD94/NKG2A and both the anti-HLA-E monoclonal antibodies of Ravidndranath et al and the checkpoint immunotherapeutic of Carotta inhibit HLA-E from binding CD94/NKG2A. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.    

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindranath et al (US 2014/0010825 A1; 1/9/14; 5/6/20 IDS) in view of Carotta (Frontiers in Immunology, 2016, 7(152): 1-10) as applied to claims 1, 2, 6, and 16 above, and further in view of Wischhusen et al (J Neuropathol Exp Neurol, 2005, 64(6): 523-528).
The teachings of Ravindranath et al and Carotta are discussed above.  
Ravindranath et al and Carotta do not specifically teach siRNA that inhibits HLA-E expression.  However, these deficiencies are made up in the teachings of Wischhusen et al.
Wischhusen et al teaches inhibition of HLA-E expression by siRNA permits lysis of tumor cells by NK cells (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Ravindranath et al and Carotta wherein siRNA specific for HLA-E of Wischhusen et al is administered in place of the anti-HLA-E monoclonal antibodies of Ravindranath et al because Wischhusen et al teaches inhibition of HLA-E expression by siRNA permits lysis of tumor cells by NK cells and, like the anti-HLA-E monoclonal antibodies of Ravindranath et al, the siRNA of Wischhusen et al would inhibit HLA-E from binding CD94/NKG2A (the siRNA would inhibit HLA-E from binding CD94/NKG2A by inhibiting HLA-E from being present to bind CD94/NKG2A). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642